Citation Nr: 0824333	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  01-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder to include as secondary to service-
connected right knee disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder to include as secondary to service-connected 
right knee disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The veteran served on active duty from May 1961 to June 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board, herein, is re-characterizing the issues on appeal 
to reflect their proper procedural status as being claims to 
reopen rather than original claims.  In light of the Board's 
finding that new and material evidence has been submitted to 
reopen the claims, there is no prejudice to the veteran in 
the re-characterization of the issues on appeal.  

The Board, herein, having found that new and material 
evidence has been received is reopening the claims.  The 
issues of service connection for a left knee condition and a 
low back condition, however, require additional development, 
and accordingly are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  In a May 2000 decision, the RO, in pertinent part, denied 
claims for service connection for a left knee disability and 
a low back disability.  While the veteran filed a notice of 
disagreement with such decision, following receipt of a 
statement of the case, he did not file a timely substantive 
appeal.  

2.  The evidence received since the May 2000 rating decision 
that denied service connection for a left knee disability is 
not duplicative or cumulative of evidence previously of 
record, and raises a reasonable possibility of substantiating 
the claim.

3.  The evidence received since the May 2000 rating decision 
that denied service connection for a low back disability is 
not duplicative or cumulative of evidence previously of 
record, and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The May 2000 RO rating decision that, in pertinent part, 
denied service connection for a left knee disability and a 
low back disability is a final decision. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).  

2.  Evidence received since the May 2000 RO rating decision 
is new and material; the claim of service connection for a 
left knee disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007)

3.  Evidence received since the May 2000 RO rating decision 
is new and material; the claim of service connection for a 
low back disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he currently has a left knee disorder 
and a low back disorder, due to his active military service.  
He also claims that his service-connected right knee disorder 
caused or contributed to the symptoms he experiences in his 
left knee and low back.  

A review of the record reveals that in a May 2000 rating 
decision, the RO denied claims for service connection for a 
left knee disorder and a low back disorder, then claimed as 
directly related to active duty service.  The veteran 
disagreed with the determination, filing a timely notice of 
disagreement, and was afforded a statement of the case.  He 
did not, however, file a substantive appeal.  Accordingly, 
the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103.  

In August 2000, the veteran filed a claim requesting service 
connection for his low back and left knee, on the basis that 
these disorders were directly caused by his service-connected 
right knee disability.  His contentions since that time have 
primarily focused on principles of secondary service 
connection, although in an October 2007 statement, the 
veteran included contentions that his disabilities on appeal 
may have been directly due to service.  

The evidence of record at the time of May 2000 rating 
decision included service medical records, statements from 
the veteran, and a March 2000 Report of VA Examination.  A 
physical examination and an x-ray examination of the left 
knee did not reveal a diagnosis of any disabling condition.  
As to the left knee claim, the RO found no evidence of a left 
knee injury during service and no evidence of a current left 
knee disorder.  As to the low back claim, the RO found that 
while the veteran was treated for a low back condition during 
service, the condition was acute and transitory and did not 
result in a chronic disability during service.  

When new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  Under 38 C.F.R. § 3.156(a), evidence 
is considered "new" if it was not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the RO's May 
2000 decision included VA and private outpatient treatment 
records, VA examination reports, and the transcript of the 
November 2005 hearing.  Of note, is a March 2001 consultation 
report by S. O., M.D., P.A.  He notes degenerative findings 
in the left knee and a low back strain.  More importantly, he 
suggests that the veteran's right knee has affected his low 
back and left knee.  Assuming the credibility of this and 
other recently submitted evidence, it raises a reasonable 
possibility of substantiating the claim.  Thus, the Board 
finds that the evidence is new and material, and forms a 
basis to reopen the finally denied claims.  As such, the 
claims for service connection for a left knee disability and 
a low back disability are reopened.  To the extent that there 
may be any deficiencies of notice or assistance under the 
provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 
regarding the issue of whether new and material evidence was 
presented, such deficiencies are moot as the veteran's 
service-connection claims for back and right knee 
disabilities are reopened.  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
left knee disability, and to that extent, the appeal is 
granted.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability, and to that extent, the appeal is 
granted. 


REMAND

This appeal was remanded in May 2007 in order to obtain an 
opinion as to whether a current left knee and/or low back 
condition were due to the veteran's service-connected right 
knee disability.  While the veteran was afforded a VA 
examination in June 2007, due to a recent change in the law 
governing claims for service connection as secondary to a 
service-connected disability, the claims file must be 
returned for additional medical examination findings and 
opinions.  

In this respect, service connection may be granted for 
disability proximately due to or the result of a service-
connected disability and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Section 3.310 was 
recently amended to codify the U. S. Court of Appeals for 
Veterans Claims holding in Allen, which relates to secondary 
service connection on the basis of the aggravation of a non-
service-connected disorder by service-connected disability.  
See 71 Fed. Reg. 52744 (2006).  The amendment essentially 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  

The June 2007 examination reports provided opinion evidence 
with respect to whether the left knee and low back conditions 
were due to the service-connected disability.  They medical 
opinions did not address, however, whether the conditions 
were aggravated by the service-connected right knee 
disability, nor was an opinion rendered as to the baseline 
level of severity of the left knee and low back conditions.  
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996) 
("Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected is 
also compensable under 38 C.F.R. § 3.310(a).")   

The Secretary's duty to assist the appellant includes 
"providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim."  38 U.S.C.A. § 5103A(d)(1).  
If an examination report does not contain sufficient detail, 
"it is incumbent upon the [Board] to return the report as 
inadequate for evaluation purposes."  38 C.F.R. § 4.2 
(2007).  As such, the Board must return the examination 
report as being inadequate for adjudication purposes.  

In addition, in August 2007, the veteran submitted additional 
written argument, in which he advances theories of direct 
service connection for the first time since the May 2000 
denial of the claims.  Specifically, the veteran contends 
that he acquired various bacterial disorders during active 
service, which in turn "caused, aggravated or contributed 
to" his current joint pain (including knees and back).  

A review of the veteran's service medical records confirm 
that in September 1962 he was treated for the following 
disorders during active service:  prostatitis and bacteremia 
(both secondary to aerobacter aerogenes), and acute 
hepatitis.  Also, in December 1962, he was treated for 
gonorrhea.  There is no medical opinion of record supporting 
his contention that the bacterial disorders caused his left 
knee or low back disorders.  Nevertheless, as these matters 
are being returned for additional examination on the question 
of aggravation of service-connected disability, upon remand, 
the examiner should offer an opinion as to whether any 
bacterial disorder acquired during active duty service caused 
or contributed to his current left knee or low back disorder.  

For these reasons, while the Board regrets that a remand will 
cause additional delay in the adjudication of the veteran's 
claims, additional development is required in this case 
before a decision on appeal may be properly rendered.  

Accordingly, the case is REMANDED for the following action:

1.  Please should arrange for a new 
orthopedic examination for the purpose of 
ascertaining whether the veteran's left 
knee and/or low back disability are 
related to his service-connected right 
knee disability or are the result of 
bacterial disorders incurred during 
active duty service, or are in any other 
way related to active service.  The 
claims folder should be made available to 
and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report should reflect 
that the claims folder was reviewed. 

The examiner(s) should specifically opine 
as to whether the veteran's service-
connected right knee disability 
aggravates either his left knee or low 
back disability.  If the examiner(s) 
finds that the right knee disability 
aggravates either the left knee or the 
low back disability, the examiner(s) 
should state the manner in which and to 
what extent the knee and/or back is 
aggravated by the right knee disability.  

In offering any opinion, the examiner is 
specifically requested to review and 
comment upon the March 2001 consultation 
report from S. O., M.D., P.A., which 
appears to suggest a relationship between 
the service-connected right knee 
disability and the left knee and low back 
conditions.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that any current 
left knee disorder and or low back 
disorder is causally related to an 
incident of his active military service, 
specifically including any in-service 
bacterial disorder, such as prostatitis, 
bacteremia, acute hepatitis, or 
gonorrhea.  

2.  Thereafter, the RO/AMC should 
readjudicate these claims and verify that 
the requested development has been 
accomplished in a manner that is 
consistent with this Remand, and if the 
benefits sought on appeal remain denied, 
the appellant should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.  
Thereafter, the claims file should be 
returned to the Board if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


